DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/428,202 filed 08/03/2020.

Information Disclosure Statement
The information disclosure statement filed 08/03/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 13-24 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the ; An electronic assembly, comprising: a printed circuit board having a first component side and a second component side, a plurality of electronic components, with a majority of the electronic components disposed on the second component side, at least one first plated-through hole disposed in the printed circuit board and configured to transport thermal energy generated by an electronic component disposed on the second component side from the second component side to the first component side, a convection unit generating forced convection exclusively on the first component side, said convection unit transporting the generated thermal energy away from the printed circuit board so as to cool the electronic assembly, and at least one first cooling element disposed on the first component side and associated with a first electronic component disposed on the first component side or with a first electronic component disposed on the second component side, and at least one second cooling element disposed on the first component side and associated with a second electronic component disposed on the second component side, wherein the at least one first cooling element and the at least one second cooling element are connected to a first potential or to a second potential.
          Therefore, claim 13 and its dependent claims 14-21 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 22 with the allowable feature being; A method for dissipating heat from an electronic assembly which comprises a printed circuit board having a first component side and a second component side, the method comprising: transporting thermal energy from the second component side to a first component side by way of a plated-through hole disposed in the printed circuit board, cooling the second component side using natural convection, and cooling the first component side using forced convection to transport the thermal energy away from the printed circuit board and to thereby cool the electronic assembly, wherein at least one first cooling element is disposed on the first component side and associated with a first electronic component disposed on the first component side or with a first electronic component disposed on the second component side, and wherein at least one second cooling element is disposed on the first component side and associated with a second electronic component disposed on the second component side, the method further comprising connecting the at least one first cooling element and the at least one second cooling element to a first potential or to a second potential.
          Therefore, claim 22 and its dependent claims 23-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847